SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 001-32331 ALPHA NATURAL RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware 42-1638663 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) One Alpha Place, P.O. Box 2345, Abingdon, Virginia (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (276) 619-4410 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. þ Large accelerated filero Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨ YesþNo Number of shares of the registrant’s Common Stock, $0.01 par value, outstanding as of July 30, 2010 – 120,378,741 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Operations (Unaudited) 2 Condensed Consolidated Balance Sheets (Unaudited) 3 Condensed Consolidated Statements of Cash Flows (Unaudited) 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 42 Item 3. Quantitative and Qualitative Disclosures about Market Risk 68 Item 4. Controls and Procedures 69 PART II – OTHER INFORMATION Item 1. Legal Proceedings 69 Item 1A. Risk Factors 70 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 71 Item 6. Exhibits 72 1 Table of Contents Item 1. Financial Statements ALPHA NATURAL RESOURCES INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) (Amounts in thousands, except share and per share data) Three Months Ended Six Months Ended June30, June30, Revenues: Coal revenues $ Freight and handling revenues Other revenues Total revenues Costs and expenses: Cost of coal sales (exclusive of items shown separately below) Freight and handling costs Other expenses ) Depreciation, depletion and amortization Amortization of acquired coal supply agreements, net - - Selling, general and administrative expenses (exclusive of depreciation, depletion and amortization shown separately above) Total costs and expenses Income from operations Other income (expense): Interest expense ) Interest income Loss on early extinguishment of debt ) - ) - Miscellaneous income (expense), net ) 65 ) Total other expense, net ) Income from continuing operations before income taxes Income tax benefit (expense) Income from continuing operations Discontinued operations: Loss from discontinued operations before income taxes ) Income tax benefit Loss from discontinued operations ) Net income $ Basic earnings per common share: Income from continuing operations $ Loss from discontinued operations - ) ) ) Net income $ Diluted earnings per common share: Income from continuing operations $ Loss from discontinued operations - ) ) ) Net income $ Weighted average shares - basic Weighted average shares - diluted See accompanying Notes to Condensed Consolidated Financial Statements. 2 Table of Contents ALPHA NATURAL RESOURCES INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (Amounts in thousands, except share and per share data) June30, 2010 December31, 2009 (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Property, equipment and mine development costs (net of accumulated depreciation & amortization of $742,635 and $615,163, respectively) Owned and leased mineral rights (net of accumulated depletion of $277,416 and $222,047, respectively) Owned lands Goodwill Acquired coal supply agreements (net of accumulated amortization of $258,376 and $133,016, respectively) Other non-current assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Current portion of long-term debt $ $ Trade accounts payable Accrued expenses and other current liabilities Total current liabilities Long-term debt Pension and postretirement medical benefit obligations Asset retirement obligations Deferred income taxes Other non-current liabilities Total liabilities Commitments and Contingencies (Note 14) Stockholders' Equity Preferred stock - par value $0.01, 10.0 million shares authorized, none issued - - Common stock - par value $0.01, 200.0 million shares authorized, 121.7 million issued and 120.4 million outstanding at June 30, 2010 and 120.8 million issued and 120.5 million outstanding at December 31, 2009 Additional paid-in capital Accumulated other comprehensive income (loss) ) Treasury stock, at cost: 1.3 million and 0.3 million shares at June 30, 2010 and December 31, 2009, respectively ) ) Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 3 Table of Contents ALPHA NATURAL RESOURCES INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) (Amounts in thousands) Six Months Ended June30, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion, accretion and amortization Amortization of acquired coal supply agreements, net - Mark-to-market adjustments for derivatives ) Stock-based compensation Employee benefit plans, net Loss on early extinguishment of debt - Deferred income taxes ) Other, net 66 Changes in operating assets and liabilities: Trade accounts receivable, net ) Notes and other receivables Inventories, net ) ) Prepaid expenses and other current assets ) Other non-current assets Trade accounts payable ) Accrued expenses and other current liabilities ) Pension and postretirement medical benefit obligations ) ) Asset retirement obligations ) ) Other non-current liabilities Net cash provided by operating activities Investing activities: Capital expenditures ) ) Acquisition of mineral rights under federal lease ) - Purchase of acquired company - ) Purchase of equity-method investment ) - Purchases of marketable securities ) - Sales of marketable securities - Other, net Net cash used in investing activities ) ) Financing activities: Principal repayments of note payable - ) Principal repayments of long-term debt ) ) Debt issuance costs ) ) Excess tax benefit from stock-based awards - Common stock repurchases ) ) Proceeds from exercise of stock options Other, net - ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 4 Table of Contents ALPHA NATURAL RESOURCES, INC. AND SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited, amounts in thousands except share data) Business and Basis of Presentation Business Alpha Natural Resources, Inc. and its consolidated subsidiaries (the “Company” or “Alpha”) are primarily engaged in the business of extracting, processing and marketing steam and metallurgical coal from surface and deep mines, and mainly sell to electric utilities, steel and coke producers, and industrial customers. The Company, through its subsidiaries, is also involved in marketing coal produced by others to supplement its own production and, through blending, provides its customers with coal qualities beyond those available from its own production. On July 31, 2009, Alpha Natural Resources, Inc. (“Old Alpha”) and Foundation Coal Holdings, Inc. (“Foundation”) merged (the “Merger”) with Foundation continuing as the surviving legal corporation of the Merger. Subsequent to the Merger, Foundation was renamed Alpha Natural Resources, Inc. For financial accounting purposes, the Merger was treated as a reverse acquisition and Old Alpha was treated as the accounting acquirer. As a result, Foundation’s financial results are not included in the three and six months ended June 30, 2009. Basis of Presentation The accompanying interim condensed consolidated financial statements of the Company are unaudited and prepared in accordance with the rules and regulations of the United States Securities and Exchange Commission (“SEC”) for Form 10-Q.Such rules and regulations allow the omission of certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America as long as the statements are not misleading. In the opinion of management, these interim condensed consolidated financial statements reflect all normal and recurring adjustments necessary for a fair presentation of the results for the periods presented. Results of operations for the three and six months ended June 30, 2010 are not necessarily indicative of the results to be expected for the year ending December 31, 2010. These interim condensed consolidated financial statements should be read in conjunction with the consolidated financial statements of the Company included in its Annual Report on Form 10-K for the twelve months ended December 31, 2009, filed March 1, 2010 and included on Form 8-K filed on March 15, 2010. The Company’s condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of the Company’s condensed consolidated financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the Condensed Consolidated Financial Statements and the reported amounts of revenues and expenses during the reporting period. Significant items subject to such estimates and assumptions include inventories; mineral reserves; allowance for non-recoupable advanced mining royalties; asset impairments; environmental and reclamation obligations; acquisition accounting; pensions, postemployment, postretirement medical and other employee benefit obligations; useful lives for depreciation, depletion, and amortization; reserves for workers’ compensation and black lung claims; current and deferred income taxes; reserves for contingencies and litigation; revenue recognized using the percentage of completion method; and fair value of financial instruments. Estimates are based on facts and circumstances believed to be reasonable at the time; however, actual results could differ from those estimates. Reclassifications Prior period coal revenues, other revenues and other expenseshave been adjusted due to the reclassification of mark-to-market gains and losses on derivative swap and option agreements; forward coal sale and purchase contracts that are accounted for as derivatives; and financial settlements of coal contracts. Mark-to-market gains and losses for all derivative instruments were previously reported in (increase) decrease in fair value of derivative instruments, netin the Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2009. Mark-to-market gains and losses on commodity swap and diesel fuel option agreements are reported in other expensesand mark-to-market gains and losses on forward coal sale and purchase contracts and commodity coal option agreements are reported in other revenues. Contract settlements, which previously were reported in coal revenues, are reported in other revenues. As a result of the change in presentation, the following reclassifications have been made in the Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2009: 5 Table of Contents ALPHA NATURAL RESOURCES, INC. AND SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited, amounts in thousands except share data) (Continued) Three Months Ended June30, 2009 Six Months Ended June30, 2009 Previously reported As Reported Previously reported As Reported Coal revenues $ Other revenues $ Other expenses $ $ ) $ $ Increase in fair value of derivative instruments, net $ ) $
